DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that  it is believed that multiple groups can be searched and examined together without undue burden. Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications.
This is not found persuasive because the Examiner has sufficiently shown a concurrent examination of the inventions would present a “serious burden”, as set forth in the restriction requirement mailed 7/8/2020. Specifically, after the Examiner provides all the inventions, I-III being independent or distinct for the reasons given in the restriction requirement mailed 7/8/2020, the Examiner has provided reason(s) that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Given Applicants have not traversed why none of the reasons in restriction requirement mailed 7/8/2020 would not be proper, and given that Applicants have not traversed the Examiner's explanation of all the inventions I-III being independent or distinct for the reasons in the restriction requirement mailed 7/8/2020, the restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 2-3, 5 and 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al (20070202324) in view of Seo et al (KR20110014950, English translation).
Whiteford teaches a protective coating. 
Whiteford, paragraph 81 of the PGPUB, teaches the composition can comprise an alumina filler. 
Whiteford, paragraph 384 of the PGPUB, teaches matrices may include white pigments such as aluminum oxide. 
Whiteford, paragraph 109 of the PGPUB, teaches the composition may include thermosetting polymers. 
Whiteford, paragraph 369 of the PGPUB, teaches polymers which may be included can be are a combination of a polyurethane resin polymer and a polysiloxane thermosetting polymers. 
Whiteford, paragraph 377 of the PGPUB, teaches polymers may be dissolved in suitable solvents or in some cases, dispersed in a suitable liquid or solvent mixture. This may include water. Examples of organic solvents include, but are not limited to, toluene, xylene, methyl ethyl ketone, methyl isobutyl ketone, ethyl acetate, butyl acetate, cyclohexanone, cyclohexanol, alcohols (e.g., methanol, isopropanol, ethanol, etc.) and chlorinated solvents (e.g., dichloromethane) and mixtures thereof.
Whiteford, paragraph 137 of the PGPUB, teaches the composition may include a pigment and the method further including using the composition as a paint for the surface.
Although Whiteford teaches a polyurethane resin polymer, this reference does not teach a silicone based urethane resin. 
Seo teaches a modified silicone urethane resin in a coating composition. 
Seo, abstract, teaches a thermosetting coating composition in which modified silicone-urethane resin is added is provided to ensure excellent processability(cutting, bending and drawing) in a non-ferrous metal substrate, transparency, weather resistance, chemical resistance, adhesion, water resistance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the silicone-polyurethane resin as taught by Seo as the polyurethane as taught by Whiteford as this thermosetting resin provides excellent processability(cutting, bending and drawing) in a non-ferrous metal substrate, transparency, weather resistance, chemical resistance, adhesion and water resistance.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that a combination of a polysiloxane, alumina, silicone-polyurethane resin and a solvent can be combined to form a coating composition as the combined references teach this is one possible combination of components to form a coating composition. 

Regarding claims 6-7, Whiteford teaches a solvent mixture can be a mixture of water and ethanol (ethyl alcohol). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al (20070202324) in view of Seo et al (KR20110014950, English translation) as applied to claim 1 and further in view of Yamamoto et al (20120058333). 
Although the references teach polysiloxanes, the references do not teach a specific weight average molecular weight of the polysiloxane. 
Yamamoto teaches an organopolysiloxane hard coating composition. 
Yamamoto, paragraph 53 of the PGPUB, teaches the weight average molecular weight of the organo polysiloxane (a) is from 800 to 8,000.
Yamamoto, paragraph 58 of the PGPUB, teaches the weight average molecular weight of the organo polysiloxane (a) is from 800 to 8,000, preferably from 1,000 to 6,000. As the weight average molecular weight of the ograno polysiloxane (a) is within this range, it is possible that when the ograno polysiloxane (a) and the organo polysiloxane (b) are used in combination for a hard coating composition of the present invention, it is possible to improve the abrasion resistance and weather resistance of the obtainable hard coating layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a weight average molecular weight of 800-8000 as taught by Yamamoto as the weight average molecular weight of the polysiloxane as taught by the references above to improve the abrasion resistance and weather resistance of the coating layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al (20070202324) in view of Seo et al (KR20110014950, English translation) as applied to claim 1 and further in view of Hoffman et al (20130266781). 
Although the reference teach aluminum oxide as a pigment, the references do not teach a specific particle size. 
Hoffman teaches a silicone coating. 
Hoffman, paragraph 46 of the PGPUB, teaches the white pigments preferably include TiO2 rutiles, optionally upgraded with an SiO2 or Al2O3 coating. By using these pigments, light-colored and white sealing layers may be produced. Preferred average particle sizes range from D50=0.1 to 20 μm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have average particle size range from D50=0.1 to 20 μm as taught by Hoffman as the average particle size range of the aluminum oxide as taught by the references above to obtain light colored and white color in the composition coating. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al (20070202324) in view of Seo et al (KR20110014950, English translation) as applied to claim 1 and further in view of Hyun et al (KR2015086081, English translation). 
Although the references teach a silicone urethane resin, the references do not teach a molecular weight of the silicone urethane resin. 
Hyun teaches a silicone-urethane resin composition. 
Hyun teaches n ultraviolet curable donor film having low surface energy and high hardness can be prepared by including a silicone-based resin having a molecular weight of 8000. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a molecular weight of 8000 as taught by Hyun of the silicone urethane resin as taught by the references above low surface energy and high hardness of a film coating. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteford et al (20070202324) in view of Seo et al (KR20110014950, English translation) as applied to claim 1 and further in view of Nagaoka et al (20070048531). 
Although the references teach a coating composition, the references do not teach a solids content or a viscosity of the composition. 
Nagaoka, paragraphs 169-170 of the PGPUB, teaches a hard coat layer can be formed by coating an actinic energy-curing solution by various thin film forming methods.
The concentration of solids content in a coating solution is from preferably from 20 to 90 weight % and the viscosity of a coating solution is from 1 to 60 cp, preferably from 2 to 40 cp, and more preferably from 3 to 20 cp.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a solids content of 20-90 wt% and a viscosity of 3-20 cps as taught by Nagaoka of the composition as taught by the references above to obtain a hard coating layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170188922 teaches biointerface layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/22/22